<'        I   •

                                                                                                           --··---·   "'''" :,   [(~-~~
     AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                                        . '~1
                                            UNITED STATES DISTRICT Co                                                   JUL O3 2019       .
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                                                                                               CLE~~S~~~TA_I_C_T_C_O_UJRT
                    · UNITED STATES OF AMERICA                            JUDGMENT IN A CRl~l-\EJIJ™'E~~;}~CALl~IA
                                                                                          1
                                                                          (For Revocation of Probation or~·ervisecl~l@          DEPU]/
                                       v.                                 (For Offenses Committed On or After November 1, 1987)
                  MARIO RAYMOND FERNANDEZ (1)
                                                                             Case Number:        3:12-CR-04992-LAB

                                                                          Lauren J. Clark
                                                                          Defendant's Attorney
     REGISTRATION NO.                  96207-198
     •-
     THE DEFENDANT:
     IZI admitted guilt to violation of allegation(s) No.         1,2

      D       was found guilty in violation ofallegation(s) No.                                             after denial of guilty.
                                                                  -------------
     Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

     Allegation Number                      Nature of Violation

                       1                    nvl 1, Failure to report change in residence/employment
                       2                    nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                            Act)




      x Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
      The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
              IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
      change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
      judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
      material change in the defendant's economic circumstances.

                                                                           Ju]y   2. 2019



                                                                           HON. LARRY ALAN BURNS
                                                                           CHIEF UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                MARIO RAYMOND FERNANDEZ (1)                                              Judgment - Page 2 of 2
CASE NUMBER:              3: l 2-CR-04992-LAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
    12 months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at                              A.M.              on
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                ----- ----- ---
 at
      ------------ ,                        with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3:12-CR-04992-LAB
